Exhibit 10.2 SECOND AMENDMENT TO EMPLOYMENT AGREEMENT SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (“Second Amendment”) dated as of December 15, 2008 (“Amendment Effective Date”) among Krispy Kreme Doughnut Corporation, a North Carolina Corporation (“KKDC”), Krispy Kreme Doughnuts, Inc., a North Carolina Corporation (the “Company” and together with KKDC, the “Companies”) and Douglas R. Muir (the “Executive”). WHEREAS, the Companies and the Executive are parties to an Employment Agreement dated as of April 23, 2007 and an Amendment to the Employment Agreement dated November 8, 2007 (together, the “Agreement”); WHEREAS, the Companies and the Executive wish to amend the Agreement as set forth herein in order to comply with Section 409A of the Internal Revenue Code of 1986, as amended; NOW, THEREFORE, in consideration of the mutual covenants herein contained, the Companies and the Executive hereby agree as follows: 1.The definition of “Change in Control” in Section 1.01 of the Agreement is amended by adding the following sentence to the end thereof: “provided, however, that an event will be treated as a “Change in Control” for purposes of this Agreement only if it is also a “change in control event” (as defined in Treas. Reg.
